The Court having considered the petition for disciplinary or remedial action filed in the above entitled matter in accordance with Md. Rules 19-721 and 19-737(b), and the responses to the show cause order filed by Bar Counsel and Respondent, it is this 23rd day of March, 2018,
ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby granted and Mike Meier is suspended for thirty (30) days, effective immediately, from the practice of law in this State subject to further order of this Court; and it is further *225**698ORDERED, that the Clerk of this Court shall forthwith strike the name of Mike Meier from the register of attorneys in this Court and shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State in accordance with Rule 19-761.